J. S35014/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                    v.                   :
                                         :
LAMAR DOUGLAS,                           :         No. 2513 EDA 2015
                                         :
                         Appellant       :


                   Appeal from the PCRA Order, July 29, 2014,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-1036272-1992


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., AND MUSMANNO, J.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                FILED MAY 05, 2016

        Lamar Douglas appeals, pro se, from the July 29, 2014 order of the

Court of Common Pleas of Philadelphia County denying his third petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546.

        The PCRA court provided the following procedural history:

                    On March 8, 1994, a jury found [appellant]
              guilty of two counts of First Degree Murder, two
              counts of Aggravated Assault, and one count each of
              Possession of an Instrument of Crime and Criminal
              Conspiracy.[1]  [Appellant] was sentenced to life
              imprisonment on the Murder conviction[s], to run
              concurrently to each other, as well as two
              30-60-month terms of imprisonment for the
              Aggravated     Assault    conviction[s]   to    run
              consecutively to the life sentence. No additional
              penalty was imposed on the remaining charges.

1
    18 Pa.C.S.A. §§ 2502(a), 2702, 907, and 903, respectively.
J. S35014/16


           [Appellant] filed an appeal, and on June 19, 1995,
           the Superior Court affirmed the judgment of
           sentence.[2]

                  On December 3, 2003, [appellant] filed his first
           pro se PCRA petition. [Appellant] was represented
           by counsel. After review, on March 30, 2004, the
           petition was dismissed as untimely. No appeal was
           filed.

                  On June 14, 2013, [appellant] filed the instant
           pro se PCRA petition, his third. After conducting an
           extensive and exhaustive review of [appellant’s]
           filings, record, and applicable case law, this Court
           found that [appellant’s] petition for post conviction
           collateral relief was untimely filed. Therefore, this
           Court did not have jurisdiction to consider
           [appellant’s] PCRA petition.

PCRA court opinion, 10/5/15 at 1-2 (footnote omitted). Appellant filed the

instant timely appeal on August 12, 2015, after having his appellate rights

reinstated nunc pro tunc on August 4, 2015.

     In his sole issue on appeal, appellant claims that his sentence violated

a newly recognized constitutional right pursuant to the United States

Supreme Court’s decision in Miller v. Alabama,           U.S.        , 132 S.Ct.

2455 (2012).   In order for appellant’s petition to be timely, it would have

had to have been filed within 60 days of the Court’s decision. 42 Pa.C.S.A.

§ 9545. In the instant case, the Supreme Court announced its decision in

Miller on June 25, 2012.    Appellant did not file the instant petition until




2
  See Commonwealth v. Douglas, No. 1766 Philadelphia                      1994,
unpublished memorandum (Pa.Super. filed June 19, 1995).


                                    -2-
J. S35014/16


June 14, 2013.      As a result, we do not have jurisdiction to consider

appellant’s petition.3

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/5/2016




3
  Moreover, we note that assuming we had jurisdiction, appellant’s petition
would fail on its merits because he was 21 years old at the time of his crime.
(See appellant’s brief at 8.)       The Miller Court held that mandatory
sentences of life imprisonment without the possibility of parole for juvenile
offenders violated the Eighth Amendment. Id. at 2469. The Court made
very clear that its decision applied only to “those under the age of 18 at the
time of their crimes.” Id. at 2460. The Supreme Court’s recent decision in
Montgomery v. Louisiana,           U.S.     , 136 S.Ct. 718 (2016), which held
that the Miller decision is to be applied retroactively, is of no consequence
here, as it did not apply to individuals 18 years of age and older at the time
of their crimes.


                                    -3-